 



EXHIBIT 10.01
August 22, 2005
John Ratliff
4741 Sharpstone Lane
Raleigh, NC 27615
Re: Purchase of Pharma Shares
Dear John,
On July 15, 2004 you were offered the opportunity to purchase shares of common
stock of Pharma Services Holding, Inc. for $0.2438 per share. In connection with
the tax liability to you resulting from your purchase of the shares, Quintiles
will pay to you the amount of $109,288.67. You remain responsible for any
further tax liability whether or not this additional payment to you fully
addresses your tax liability.
We recommend that you seek advice from your personal tax advisor regarding the
payment.
If you have any questions, please contact me at 919-998-2018.
Sincerely,
Nicky Rousseau
V.P., Global Compensation and Benefits

